Name: Council Regulation (EC) No 2636/97 of 29 December 1997 amending Regulation (EC) No 70/97 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia- Herzegovina, Croatia, the Federal Republic of Yugoslavia and the former Yugoslav Republic of Macedonia and to imports of wine originating in the Republic of Slovenia
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  political geography;  trade
 Date Published: nan

 L 356/ 16 EN Official Journal of the European Communities 31 . 12. 97 COUNCIL REGULATION (EC) No 2636/97 of 29 December 1997 amending Regulation (EC) No 70/97 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia-Herzegovina, Croatia, the Federal Republic of Yugoslavia and the former Yugoslav Republic of Macedonia and to imports of wine originating in the Republic of Slovenia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EC) No 70/97 (') expires on 31 December 1997; Whereas these arrangements will eventually have to be replaced by provisions contained in bilateral agreements to be negotiated with the countries in question ; Whereas the Council has concluded a Cooperation Agreement between the European Community and the former Yugoslav Republic of Macedonia (2); whereas from the date of entry into force of that Agreement, products originating in the former Yugoslav Republic of Macedonia will , with the exception of wine, no longer benefit from the autonomous preferential regime under Regulation (EC) No 70/97; Whereas the amounts of the tariff ceilings for industrial products should be increased annually by 5 % as provided for in the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia signed on 2 April 1980 and denounced on 25 November 1991 , Agreement on which the trade concessions provided for in Regulation (EC) No 70/97 are based; whereas following the amendments to the combined nomenclature, Regulation (EC) No 70/97 should be amended accordingly; Whereas the arrangements for the Republics of Bosnia-Herzegovina, Croatia and Slovenia granted by Regulation (EC) No 70/97 should be maintained; Whereas Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables (3), has been replaced by Council Regulation (EC) No 2201 /96 of 28 October 1996 (4), and Article 6 (2) of Regulation (EC) No 70/97 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 70/97 is hereby amended as follows : 1 . The title shall be replaced by the following: 'Council Regulation (EC) No 70/97 of 20 December 1996 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia-Herzegovina and Croatia and to imports of wine originating in the former Yugoslav Republic of Macedonia and the Republic of Slovenia'. (') OJ L 16, 18 . 1 . 1997, p. 1 . Regulation as last amended by Regulation (EC) No 825/97 (OJ L 119, 8 . 5 . 1997, p. 4). (2) OJ L 348 , 18 . 12. 1997, p. 1 . P) OJ L 49, 27 . 2 . 1986, p. 1 . (4) OJ L 297, 21 . 11 . 1996, p. 29 . 31 . 12. 97 EN Official Journal of the European Communities L 356/ 17 2. Article 1 is amended as follows :  in paragraph 1 , the words 'the Federal Republic of Yugoslavia and the former Yugoslav Republic of Macedonia' shall be deleted,  in paragraph 2, the words 'the former Yugoslav Republic of Macedonia and' shall be added before the words 'the Republic of Slovenia'. 3 . Article 6 (2) shall be replaced by the following: '2 . Paragraph 1 shall apply to sour cherries falling within CN codes ex 0811 90 19 , ex 081 1 90 39, 081 1 90 75, ex 0812 10 00 and 2008 60 51 , 2008 60 61 , 2008 60 71 and 2008 60 91 on condition that the minimum import price set by the Commission pursuant to Article 13 of Council Regulation (EC) No 2201 /96 of 28 October 1996 on the common organization of the markets in processed fruit and vegetable products (*) is observed. Where that minimum price is not observed, a countervailing charge shall be imposed . 0 OJ L 297, 21 . 11 . 1996, p. 29 . 4. Article 7 ( 1 ) and (2) shall be replaced by the following: ' 1 . The customs duties applicable to imports into the Community of the products listed in Annex E which originate in the countries referred to in Article 1 ( 1 ) and wine originating in the countries referred to in Article 1 ( 1 ) and (2) shall be suspended during the periods, at the levels and within the limits of the Community tariff quotas indicated for each one. 2. On import, plum spirit has to be accompanied by the authenticity certificate in conformity with the model appearing at Annex E, issued by the competent authority of the countries concerned.' 5. In Article 8 (2), the amount of '21 700 tonnes' shall be replaced by ' 10 900 tonnes'. 6 . In Article 11 (b) the words 'and (2)' shall be inserted after 'Article 1 ( 1 )'. 7 . The second paragraph of Article 14 shall be replaced by the following: 'It shall apply from 1 January 1997 to 31 December 1998 .' 8 . The amounts given for the tariff ceilings listed in column 4 in Annexes C I, C II, C III and C IV shall be replaced by the amounts given in the Annex to this Regulation . 9 . The following amendments shall be made to the CN codes and the descriptions of products: (a) in Annex C I for order No 01.0020 , ' 3102 70  Calcium cyanamide: 3102 70 90   Other' shall be replaced by: '3102 70 00  Calcium cyanamide L 356/ 18 I EN Official Journal of the European Communities 31 . 12. 97 (b) in Annex C I for order No 01.0040 , '-   Sheets , film or strip, coiled or not, of a thickness of less than 0,75 mm 3920 71 11     Not printed 3920 71 19     Printed' shall be replaced by: '3920 71 10    Sheets , film or strip, coiled or not, of a thickness of less than 0,75 mm' (c) in Annex C I for order No 01.0230 , '-  Of transformers and inductors : 8504 90 1 1    Ferrite cores 8504 90 19    Other 8504 90 90   Of static converters ' shall be replaced by: '-  Of transformers and inductors 8504 90 05    Electronic assemblies of machines of subheading 8504 50 30    Other: 8504 90 1 1 --    Ferrite cores 8504 90 18     Other   Of static converters : 8504 90 1 1    Electronic assemblies of machines of subheading 8504 40 30 and 8504 40 35 8504 90 99    Other' (d) in Annex C IV, on page 36 for order No 06.0070 , the description of CN code 7214 99 90 shall be replaced by the following: '    Containing by weight 0,6 % or more of carbon'. 10 . In Annex D, the following amendments shall be made : (a) in the heading of the fourth column, the words 'Federal Republic of Yugoslavia ' and 'and Fyrom' shall be deleted; (b) the tariff concession for 'sour cherries (Prunus cerasus), fresh', shall be replaced by the following: '0809 20 05 Sour cherries (Prunus cerasus), Free (2) 2 500 fresh (ceiling) H' 31 . 12. 97 1 EN 1 Official Journal of the European Communities L 356/ 19 (c) the amount of ' 19 800 tonnes (mentioned three times) of the ceiling for prepared sour cherries (falling within CN codes ex 0811 90 19, ex 0811 90 39, 0811 90 75, ex 0812 10 00 and 2008 60 51 , 2008 60 61 , 2008 60 71 and 2008 60 91 ) shall be replaced by ' 12 800 tonnes'. (d) the amount of '3 000 tonnes' of the reference quantity for prepared cucumbers (falling within CN code ex 2001 10 00), shall be replaced by '2 000 tonnes'. 11 . Annex E shall be amended as follows : ( 1 ) in column 4 related to the tariff quota with order No 09.1515, the words 'the former Yugoslav Republic of Macedonia and' shall be inserted before 'Slovenia'; (2) the tariff quota with order No 09.1505 for tobacco of the 'Prilep' type and the Taric subdivisions for this quota shall be deleted; (3) the model of the authenticity certificate for tobacco of the 'Prilep' type shall be deleted; (4) the amounts given for the hereinafter mentioned tariff quotas listed in column 4 shall be replaced by the following: '09.1507 100 tonnes 09.1509 700 tonnes 09.1511 600 tonnes 09.1503 4 920 hi ' 12. In Annex G, the rows 'Federal Republic of Yugoslavia 9 975 tonnes (carcase weight) and 'Former Yugoslav Republic of Macedonia 825 tonnes (carcase weight)' shall be deleted . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 December 1997 . For the Council The President J. POOS L 356/20 EN Official Journal of the European Communities 31 . 12. 97 ANNEX Order No Ceiling (tonnes) Annex C I 01.0010 5 757 01.0020 50 555 01.0030 75 287 01.0040 1 772 01.0050 1 109 01.0060 5 022 01.0080 581 01.0090 160 616 m3 01.0100 21 750 01.0110 720 01.0120 856 01.0130 356 01.0140 8 650 01.0150 2 678 01.0160 14 063 01.0167 4 858 01.0170 1 356 01.0190 1 345 01.0200 4 709 01.0220 5 831 01.0230 3 123 01.0240 3 741 01.0250 610 01.0270 1 156 01.0280 8 913 01.0290 7 953 Annex C II 03.0010 1 008 000 Annex C III 04.0030 4 457 04.0040 1 661 04.0050 1 274 04.0090 1 542 Annex CIV 06.0010 39 548 06.0020 39 042 06.0030 37 832 06.0040 5 394 06.0050 7 585 06.0060 47 056 06.0070 37 694